Case 9:19-cv-80884-RLR Document 13 Entered on FLSD Docket 09/30/2019 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION

  TAYLRE KORECKY,

         Plaintiff,                                           Case No. 9:19-cv-80884-RLR

  v.

  USAA FEDERAL SAVINGS BANK,

        Defendants.
  ________________________________________/

                                   NOTICE OF SETTLEMENT

         Plaintiff Taylre Korecky, by and through undersigned counsel, hereby gives notice that

  the Parties have reached a settlement of this action. The Parties are in the process of executing a

  written settlement agreement and expect to file a Joint Stipulation of Dismissal with Prejudice

  within sixty (60) days. Accordingly, Plaintiff requests that all case deadlines be extended for

  sixty (60) days.

  DATED: September 30, 2019.                    Respectfully submitted,


                                                /s/ Joshua A. Mize
                                                Joshua A. Mize, Esq.
                                                Florida Bar No. 86163
                                                MIZE LAW, PLLC
                                                110 Front Street, Suite 300
                                                Jupiter, FL 33477
                                                Phone: (407) 913-6800
                                                Fax: (407) 604-7410
                                                Email: jmize@mize.law

                                                Attorney for the Plaintiff,
                                                Taylre Korecky
